 
EXHIBIT 10.1


BINDING LETTER OF INTENT
 
THIS BINDING LETTER OF INTENT (the “LOI”), is entered into by and,
 
 BETWEEN:
LED POWER GROUP, INC., a Nevada corporation having an office at 1694 Falmouth
Road, Suite 150, Centerville Massachusetts, U.S.A. 02632-2933



(“COMPANY”)
 
AND:
NYXIO TECHNOLOGIES CORPORATION, an Oregon corporation having an office at  2156
NE Broadway St, Portland, OR 97232

 
(“NYXIO”)


BACKGROUND AND PURPOSE


The Company is a publicly traded company with the ticker symbol “LPWR” on the
United States over-the-counter (OTC) bulletin board securities market.


The Company wishes to acquire Nyxio through a reverse acquisition and believes
Nyxio to have a valuable intellectual property rights related to hardware and
software, including integrated flat screen television and full PC, VioSphere,
LCD and LED televisions, games and other accessories (“Intellectual Property
Rights”).


The Company and the stockholders of Nyxio wish to enter into a reverse
acquisition transaction whereby the Company would acquire all of the issued and
outstanding capital stock of Nyxio in exchange for the issuance to the
stockholders of Nyxio of approximately 22,500,000 shares of common stock of the
Company.


The parties wish to enter into this Binding Letter of Intent which states that,
upon completion of the conditions as set forth herein and in a formal,
definitive agreement, the Company will acquire Nyxio.


AGREEMENT


NOW, THEREFORE,  in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


 
1.  
This LOI constitutes a binding agreement with regard to the various matters set
forth herein and shall become effective only upon the date the Company makes a
payment of $25,000 to Nyxio.

 
2.  
The Company and Nyxio agree that they will enter into a definitive agreement
containing substantially the same terms and provisions as set forth in
Paragraphs 3-8 of this LOI within thirty (30) days from the date of execution of
this LOI (the “Definitive Agreement”).

 
3.  
Upon the satisfaction of the conditions set forth herein and in the Definitive
Agreement, the Company will acquire all of the issued and outstanding capital
stock of Nyxio in exchange for the issuance to the stockholders of Nyxio of: (i)
22,500,000 shares of common stock of the Company, and (ii) a warrant (the
“Warrant”) to purchase 37,500,000 shares of common stock of the Company at $0.01
per share (the “Exchange”). The Warrant is exercisable with respect to 9,375,000
shares for every $1,000,000 in realized revenue reported on the Company’s
audited consolidated financial statements as prepared pursuant to the Exchange
Act for a 24 month period from Closing, up to an aggregate maximum of 37,500,000
shares. Upon Closing, Nyxio shall become a wholly-owned subsidiary of the
Company.

 
4.  
The closing of the Exchange (the “Closing”) shall occur on or before thirty (30)
days from the execution of this LOI. Immediately prior to Closing, the Company
will have approximately 15,000,000 shares issued and outstanding. Immediately
after Closing, the Company will have no more than 37,500,000 shares issued and
outstanding and no more than 37,500,000 warrants outstanding. Any additional
share issuances will require the approval of Nyxio’s board of directors. Within
seventy-one (71) days of Closing, the Company shall file audited financial
statements of Nyxio as required to be filed by the Company in accordance with
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
After Closing, John J. Lennon will remain a director of the Company for at least
six months unless he earlier tenders his resignation.

 
6.  
Giorgio Johnson will be the President of the Company immediately after Closing.

 
7.  
Upon Closing, the Company commits to providing at least $50,000 per month in
funding the development and exploitation of the Intellectual Property Rights,
and any additional funding required to maintain the Company’s public reporting
requirements under the Exchange Act.

 
8.  
Within 12 months of Closing, the Company will on a best efforts basis conduct a
financing of at least $1,000,000.

 
9.  
Immediately upon execution of this LOI, the Company will change its name to
“Nyxio Technologies, Inc.” or a mutually agreed upon name, and Nyxio hereby
grants to the Company the right to use the name “Nyxio” or any variation
thereof.  Nyxio further agrees to assist the Company with executing or filing
any additional documentation required by the Company to the use of such name.

 
10.  
The Definitive Agreement shall contain customary representation and warranties,
covenants and indemnification provisions.

 
11.  
In consideration of the time and effort the Company will incur to pursue this
transaction, Nyxio agrees that, from the date of execution of this LOI (or, if
sooner, until such time as the parties agree in writing to terminate this LOI)
until the Closing, neither Nyxio nor its stockholders nor any person or entity
acting on their behalf will in any way directly or indirectly (i) solicit,
initiate, encourage or facilitate any offer to directly or indirectly purchase
Nyxio or any of its assets or equity, (ii) enter into any discussions,
negotiations or agreements with any person or entity which provide for such
purchase, or (iii) provide to any persons other than the Company or its
representatives any information or data related to such purchase or afford
access to the properties, books or records of Nyxio to any such persons. If
Nyxio, its stockholders or its representatives receive any inquiry or proposal
offering to purchase Nyxio or any part of its assets or equity, Nyxio will
promptly notify the Company.

 
12.  
Neither Nyxio nor its principals shall be responsible for any of the costs and
expenses incurred in connection with this LOI and the Agreement and the
transactions contemplated hereby and thereby.

 
13.  
No party hereto will make any disclosure or public announcements of the proposed
transactions, the LOI or the terms thereof without the prior knowledge of the
other parties, which shall not be unreasonably withheld, or except as required
by relevant securities laws; provided, however, the Company may issue press
releases in the ordinary course of business.

 
14.  
Each party agrees and acknowledges that such party and its directors, officers,
employees, agents and representatives will disclose business information and
information about the proposed transaction in the course of securing financings
for the Company and Nyxio and that the parties and their representatives may be
required to disclose that information under the continuous disclosure
requirements of the Exchange Act.

 
15.  
This LOI shall be construed in accordance with, and governed by, the laws of the
State of Nevada, and each party separately and unconditionally subjects to the
jurisdiction of any court of competent authority in the State of Nevada, and the
rules and regulations thereof, for all purposes related to this agreement and/or
their respective performance hereunder.

 
16.  
The parties shall prepare, execute and file any and all documents necessary to
comply with all applicable federal and state securities laws, rules and
regulations in any jurisdiction where they are required to do so.

 
17.  
If any term or provision hereof shall be held illegal or invalid, this LOI shall
be construed and enforced as if such illegal or invalid term or provision had
not been contained herein.

 
18.  
This LOI may be executed in counterparts, by original or facsimile signature,
with the same effect as if the signatures to each such counterpart were upon a
single instrument; and each counterpart shall be enforceable against the party
actually executing such counterpart.  All counterparts shall be deemed an
original copy.

 
 
 

--------------------------------------------------------------------------------

 
 
19.  
The delay or failure of a party to enforce at any time any provision of this LOI
shall in no way be considered a waiver of any such provision, or any other
provision of this LOI.  No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.







DATED EFFECTIVE May 26, 2011




LED POWER GROUP, INC.





--------------------------------------------------------------------------------

(Authorized Signatory)






NYXIO TECHNOLOGIES CORPORATION.





--------------------------------------------------------------------------------

(Authorized Signatory)


 
 

--------------------------------------------------------------------------------

 